DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/26/2019 has been entered and made of record. Claims 1-7 are pending.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MENDIS et al. (8,468,469 B1).

RE claim 1, Mendis teaches a computer-implemented user interface for zooming and panning. Mendis teaches:
a display unit configured to display an image;With reference to Fig. 3, device (302) includes a touch screen display (304) [7:54-58]. The display manager (312) renders content for presentation on display (304) [7:63-65].
an operation receiving unit configured to receive a user operation on the image displayed by the display unit;With reference to Fig. 3, input manager (314) translates commands provided by a user of device (302) [8:10-11]. Such commands may come from a touch screen display (304) [8:11-12]. The input manager (314) interprets input motions on the touch screen (304) into a common format and pass those interpreted motions to the appropriate application. Input manager (314)  also reports such inputs to an event manager  that in turn reports them to the appropriate applications [8:17-28].
a generation unit configured to generate a second image different in form from a first image and same in size as the first image based on the first image in response to a user operation on the first image displayed by the display unit; andWith reference to Fig. 2, Mendis teaches a zooming operation where a user provides a long press to the surface of the touch screen that is displaying a map. Such a long press selection on the map (said user operation on the first image displayed by the display unit) brings up a context-sensitive control (232) that is displayed over the map. The control is a zooming icon [6:48, 53-57]. The middle display (234b) illustrates a zoom out instruction by indicating a distance between two points (236, 238) that correlates to the degree of zoom [7:31-39]. From the last display (234c), the map has zoomed out by twice the dimensions (said second image different in form from a first image) [7:38-41]. The zoomed-out image of display (234c) is displayed as within the same display real-estate as the map of display (234b) (said second image same in size as the first image based on the first image).
a display control unit configured to switch between the first image and the second image to be displayed,With reference to Fig. 3, display manager (312) renders content for presentation on display (304) [7:63-65]. The input manager (314) determines interprets input motions on the touch screen and reports them to an event manager that in turn reports them to the appropriate modules or applications [8:10-27].
wherein the generation unit is configured to generate a third image different in form from the second image based on the first image in a case where a user operation on the second image is received.user operation on the second image) to enter a panning function [6:66-7:10]. Thus, the user can pan the zoomed image display (234c) (said third image different in form from the second image).

RE claim 3, Mendis teaches wherein
a user operation for changing the first image to the second image is an operation for enlarging and displaying the image displayed by the display unit With reference to Fig. 2, Mendis teaches a zooming operation where a user provides a long press to the surface of the touch screen that is displaying a map (said first image). Such a long press selection on the map (said user operation for changing the first image to the second image) brings up a context-sensitive control (232) that is displayed over the map. The control is a zooming icon (said operation for enlarging) [6:48, 53-57]. The middle display (234b) illustrates a zoom out instruction by indicating a distance between two points (236, 238) that correlates to the degree of zoom [7:31-39]. From the last display (234c), the map has zoomed out by twice the dimensions (said second image) [7:38-41]. The zoomed-out image is displayed as shown in display (234c) (said displaying the image
a user operation for changing the second image to the third image is an operation for changing a display position at which the image is displayed.With reference to Fig. 3, display manager (312) renders content for presentation on display (304) [7:63-65]. The user can zoom and then pan an image by first long pressing to enter a zoom function, and then further performing a second long press (said user operation) to enter a panning function (said operation for changing a display position) [6:66-7:10]. Thus, the user can pan the zoomed image display (234c) (said changing the second image to the third image).

RE claim 4, Mendis teaches wherein
processing corresponding to an operation position of a user operation performed on the second image obtained by enlarging the first image is to be performed in a case where the user operation performed on the second image is a long press operation, andWith reference to Fig. 3, display manager (312) renders content for presentation on display (304) [7:63-65]. The user can zoom and then pan an image by first long pressing to enter a zoom function, and then further performing a second long press (said user operation performed on the second images is to be performed in a case where user operation is a long press) to enter a panning function [6:66-7:10]. Thus, the user can pan the zoomed image display (234c).
wherein a display area displayed in the second display image is changed in a case where the user operation performed on the second image obtained by enlarging the first image is not a long press operation.second image is changed where the user operation is not a long press).

RE claim 6, claim 6 recites similar limitations as claim 1 but in manufacture form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Mendis teaches computer readable storage media allows the device (500) to access computer-executable process steps, application programs and the like, stored on removable and non-removable memory media, to off-load data from the device (500), or to upload data onto the device (500) [14:41-45]. A computer program product is tangibly embodied in storage medium (612) [14:46-47].

RE claim 7, claim 7 recites similar limitations as claim 1 but in manufacture form. Therefore, the same rationale used for claim 1 is applied. Furthermore, Mendis teaches computer readable storage media allows the device (500) to access computer-executable process steps (said method), application programs and the like, stored on removable and non-removable memory media, to off-load data from the device (500), or to upload data onto the device (500) [14:41-45]. A computer program product is tangibly embodied in storage medium (612) [14:46-47].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MENDIS et al. (8,468,469 B1).

RE claim 2, Mendis teaches a storage unit configured to store information about
an enlargement rate of the second image to the first image and Mendis teaches performing a long press to enter a zoom function [9:56-60]. The system processes relevant input events, such as an event of two spaced-apart taps on the display [9:60-63]. The method/system performs a zoom that is proportional to the distance between the selections on the display [10:4-6].
a display position at which the second image is displayed.With the zoom locations input by the user, those locations may be interpreted in 
The method/system of Mendis includes various forms of persistent storage [8:55-56]. Storage can also include a user profile (318) [9:7-8]. Furthermore, the system includes a storage medium (612) or other types of suitable type of memory, where the files that comprise an operating system (614), application programs (615) and data files (616) are stored [13:67-14:7]. Thus, it would have been obvious before the effective filing date of the claimed invention for the method/system of Mendis to store the positions and enlargement rate within the storage disclosed for processing the instructions tied to the operations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MENDIS et al. (8,468,469 B1) in view of MIYAZAKI (2012/0030635 A1).

RE claim 5, with reference to the rationale of claim 4, Mendis teaches panning the display by a hold and drag operation [7:25-26], where panning can be considered said scrolling. Furthermore, Mendis teaches a variety of applications (310) may operate on device (302), such as mapping applications, e-mail and other messaging applications, web browser application, and various applications running within a web browser or running extensions of a web browser [8:28-33]. However, Mendis does not provide the example of scrolling a list.
	Miyazaki teaches executing a process in response to a drag. With reference to Fig. 1, apparatus (1) includes a touch panel which allows an operation input by a touch long press operation), then the control section (3) controls the display section (4) to display a cursor at the position continuing to be touched. Further, if dragging is carried out continuously to the touching (said long press operation), then the control section (3) changes, based on the touch, a process to be executed in response to the dragging [0047]. As shown in Fig. 10A, Miyazaki teaches scrolling for an application is for music (said scrolling). A list of title of tunes or tracks can be arranged in a vertical column [0139]. If dragging in a vertical direction of the screen is carried out, then the CPU (110) causes the stretchable cursor (Cs), which stretches in the vertical direction from a start point to an end point of the dragging to be displayed on the screen in response to the dragging [0140]. Based on the direction of the cursor, the screen will scroll in the corresponding direction [0141]. Furthermore, the longer the cursor (Cs), the faster the speed of scroll [0142].
It would have been obvious before the effective filing date of the claimed invention to implement scrolling through a list as taught by Miyazaki within the method/system of Mendis. As taught above, Mendis teaches multiple applications (312) within the system (302) [8:28-33]. Although Mendis provides examples of panning (said scrolling) within a map, it would have been obvious that the many different applications would comprise an interface requiring a scroll of a list, such as scrolling through emails. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
12 March 2021